DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COMMENT
In response to a telephone inquiry from Ms. Silverblatt on 30 November 2021 as to whether claim 17 is being allowed with the other allowed claims, the Examiner confirms that claim 17 is allowed together with claims 1-2 and 4-16.  The error was in the listing on form PTO-37 in which claim 17 was inadvertently omitted.  However, the correct listing of allowed claims was shown on the index of claims and on the issue classification form as mailed with the Notice of Allowance on 11/12/2021.  These forms are included again with this Corrected Notice of Allowability, together with the correction showing claims 1-2 and 4-17 on the list of allowed claims on Form PTO-37.  This action is in addition to the Notice of Allowance mailed 11/12/2021 and solely for the correction noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636